RENDERED: DECEMBER 22, 2021; 10:00 A.M.
                      NOT TO BE PUBLISHED

               Commonwealth of Kentucky
                         Court of Appeals

                            NO. 2020-CA-0862-MR


JOHNNY COWHERD                                                   APPELLANT



                APPEAL FROM FAYETTE CIRCUIT COURT
v.            HONORABLE LUCY ANNE VANMETER, JUDGE
                       ACTION NO. 93-CR-00395



COMMONWEALTH OF KENTUCKY                                           APPELLEE



                                  OPINION
                                 AFFIRMING

                                 ** ** ** ** **

BEFORE: ACREE, GOODWINE, AND L. THOMPSON, JUDGES.

THOMPSON, L., JUDGE: Johnny Cowherd, pro se, appeals from an order of the

Fayette Circuit Court which denied his Kentucky Rules of Civil Procedure (CR)

60.02 motion. We find no error and affirm.
                       FACTS AND PROCEDURAL HISTORY

                In 1993, Appellant was convicted on two counts of first-degree rape,1

four counts of first-degree sodomy,2 and one count of first-degree criminal

trespass.3 Appellant was sentenced to 104 years in prison.

                Over the years, Appellant has filed numerous CR 60.02 motions. In

2020, Appellant filed his sixth, the one on appeal. In that motion, Appellant

argued that, pursuant to CR 60.02(e) and (f), the trial court should void an illegal

sentence. Specifically, he claims that he was wrongly convicted of two counts of

first-degree sodomy. Those counts stated that he committed first-degree sodomy

by forcibly putting his testicles in his victim’s mouth. Appellant argued that this

did not amount to first-degree sodomy, only first-degree sexual abuse.4 The trial

court held that this motion was untimely because it was raised almost twenty-seven

years after his conviction and after he had brought five other CR 60.02 motions.

This appeal followed.




1
    Kentucky Revised Statutes (KRS) 510.040.
2
    KRS 510.070.
3
    KRS 511.060.
4
    KRS 510.110.

                                               -2-
                                    ANALYSIS

            CR 60.02 states:

            On motion a court may, upon such terms as are just,
            relieve a party or his legal representative from its final
            judgment, order, or proceeding upon the following
            grounds: (a) mistake, inadvertence, surprise or excusable
            neglect; (b) newly discovered evidence which by due
            diligence could not have been discovered in time to move
            for a new trial under Rule 59.02; (c) perjury or falsified
            evidence; (d) fraud affecting the proceedings, other than
            perjury or falsified evidence; (e) the judgment is void, or
            has been satisfied, released, or discharged, or a prior
            judgment upon which it is based has been reversed or
            otherwise vacated, or it is no longer equitable that the
            judgment should have prospective application; or (f) any
            other reason of an extraordinary nature justifying relief.
            The motion shall be made within a reasonable time, and
            on grounds (a), (b), and (c) not more than one year after
            the judgment, order, or proceeding was entered or taken.
            A motion under this rule does not affect the finality of a
            judgment or suspend its operation.

            As previously stated, Appellant brought his current CR 60.02 motion

pursuant to CR 60.02 (e) and (f). Both of those sections require that a motion be

brought within a reasonable time.

                    Our standard of review of a trial court’s denial of a
            CR 60.02 motion is whether the trial court abused its
            discretion. The test for abuse of discretion is whether the
            trial court’s decision was “arbitrary, unreasonable, unfair,
            or unsupported by sound legal principles.”

            ...

            The decision as to whether to grant or to deny a motion
            filed pursuant to the provisions of CR 60.02 lies within

                                         -3-
             the sound discretion of the trial court. The rule provides
             that a court may grant relief from its final judgment or
             order upon various grounds. Moreover, the law favors
             the finality of judgments. Therefore, relief may be
             granted under CR 60.02 only with extreme caution and
             only under the most unusual and compelling
             circumstances.

Age v. Age, 340 S.W.3d 88, 94 (Ky. App. 2011) (citations omitted).

             We agree that Appellant’s motion was untimely. See Ray v.

Commonwealth, 633 S.W.2d 71, 73 (Ky. App. 1982), where this Court held that a

twelve-year delay in seeking CR 60.02 relief was untimely. Here, Appellant

waited almost twenty-seven years to raise this issue. It could have been raised in

one of his previous post-conviction motions.

             We also believe that Appellant’s argument on appeal fails on the

merits. Appellant was convicted of two counts of first-degree sodomy for forcibly

putting his testicles in his victim’s mouth. Appellant claims that because his penis

did not go into her mouth, he should not have been convicted of sodomy. We

disagree.

                    KRS 510.070(1)(a) states that, “A person is guilty
             of sodomy in the first degree when . . . [h]e engages in
             deviate sexual intercourse with another person by
             forcible compulsion[.]” As set forth in KRS 510.010(1),
             “‘[d]eviate sexual intercourse’ means any act of sexual
             gratification involving the sex organs of one person and
             the mouth or anus of another[.]”




                                         -4-
Galloway v. Commonwealth, 424 S.W.3d 921, 924 (Ky. 2014). Testicles are part

of the male sex organs. By putting his testicles in the victim’s mouth, he was

engaged in deviate sexual intercourse. Deviate sexual intercourse by force is the

definition of first-degree sodomy; therefore, Appellant was properly convicted of

first-degree sodomy.

                                 CONCLUSION

             Based on the foregoing, we affirm the trial court’s denial of

Appellant’s CR 60.02 motion. The motion was not brought within a reasonable

time and Appellant’s criminal actions fit the definition of first-degree sodomy.



             ALL CONCUR.



BRIEF FOR APPELLANT:                      BRIEF FOR APPELLEE:

Johnny Cowherd, pro se                    Daniel Cameron
West Liberty, Kentucky                    Attorney General of Kentucky

                                          Courtney J. Hightower
                                          Assistant Attorney General
                                          Frankfort, Kentucky




                                         -5-